The opinion of the court was delivered by
Parker, J.
This action grows out of a replevin bond or writing in the nature of a bond, signed by Charles Wolowitz, one of the defendants, who are partners and who brought replevin against Streuli, the plaintiff below. One of the causes assigned for reversal is that the damages awarded were excessive; but as this appeal is analogous to a writ of error, the amount of damages is not a subject of review.
Another of the causes for reversal is that the damages were not properly assessed. But we are not informed by counsel of *181the particular impropriety complained of in the method of assessment.
The other causes for reversal present questions of interest, but those questions are raised for the first time on this appeal, and were not even alluded to in the court below, so far as appeal's by the state of the case. While formal exceptions are not required in the District Court, the points of law must be at least specifically raised and ruled on in that court before they can he reviewed here. Oliphant v. Brearley, 25 Vroom 521.
There being no questions of law adequately raised for our consideration, the judgment below will be affirmed.